Citation Nr: 1415596	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-13 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for hearing loss.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a chronic neurological disorder, including as secondary to pyridostigmine bromide tablet use or an undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue syndrome, including as a result of an undiagnosed illness.

5.  Entitlement to service connection for fibromyalgia, including as a result of an undiagnosed illness.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1989 to October 1992, with service in Southwest Asia from December 1990 to March 1991.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran failed, without apparent good cause, to appear at a scheduled hearing before the Board in September 2012 and her request for a hearing is considered to have been withdrawn.  She also withdrew representation authority for her private attorney in April 2012 and is currently unrepresented.  Although she requested a copy of her file be provided for her new attorney, there is no indication that she has obtained new representation.  In correspondence dated in August 2012, she was notified that her claims file had been received by the Board and advised of the action required to submit new evidence, change representation, or request a Board hearing.  No response was received and the Board finds no further VA action is required as to the hearing, information request, or representation matters.

As the Board will discuss in further detail in the following decision, new and material evidence sufficient to reopen the previously denied claim for service connection for hearing loss has been received.  Accordingly, the Board is granting this aspect of the Veteran's appeal.  The underlying issue of entitlement to service connection for hearing loss-as well as the additional claims for service connection for a chronic neurological disorder, chronic fatigue syndrome, and fibromyalgia-are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed January 1993 rating decision denied service connection for hearing loss.

2.  Evidence added to the record since the January 1993 rating decision raises a reasonable possibility of substantiating the claim for service connection for hearing loss.  


CONCLUSION OF LAW

New and material evidence was received, and the claim for entitlement to service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence-Hearing Loss

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that, in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing notice of the duties to notify and assist claimants in substantiating a claim it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was provided notice as to these matters by correspondence dated in July 2009.  In any event, as will be discussed in further detail in the following decision, the Board is granting the new and material aspect of the Veteran's appeal.  Accordingly, any deficiency with regard to VA's duty to notify and duty to assist the Veteran as to this aspect of her appeal is harmless.

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, a January 1993 rating decision denied service connection for hearing loss.  The RO noted that the Veteran had failed to report for a scheduled VA examination and, in essence, found that service treatment records included evidence of hearing loss that existed prior to service.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  
The evidence added to the record since January 1993 includes VA treatment reports, a March 2010 VA examination report, and statements in support of the claim.  The March 2010 VA examination report includes diagnoses of left ear hearing loss and normal right ear hearing.  The examiner acknowledged that the Veteran had a history of military noise exposure and found it was as likely as not that her tinnitus was a result of that noise exposure, but provided no etiological opinion as to whether any present left ear hearing loss had been incurred or aggravated during active service.

Thus, the Board finds that the evidence received since the January 1993 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence includes medical evidence indicating a current left ear hearing loss not previously of record that may reasonably result in substantiation of the claim.  Therefore, the claim must be reopened. 


ORDER

New and material evidence having been received sufficient to reopen a claim for service connection for hearing loss, the appeal is granted to this extent.  


REMAND

Further review of the record reveals that the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate her remaining service connection claims by correspondence dated in July 2009.  

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

In this case, the Veteran contends that she has hearing loss, a chronic neurological disorder, chronic fatigue syndrome, and fibromyalgia as a result of active service, including service during the Persian Gulf War.  She asserts that she was exposed to military noise during service and was exposed to environmental hazards, including oil smoke and waste incineration fumes during service in the Persian Gulf.  Service records show that she served in Southwest Asia from December 1990 to March 1991, and that audiology findings in May 1989 and October 1989 indicate left ear hearing loss.  A September 2009 VA examination report and associated December 2009 addendum report, found that the Veteran's signs and symptoms of a neurological disorder, fatigue, and fibromyalgia were not likely the result of her service in Southwest Asia, but were at least as likely as not due to posttraumatic stress disorder (PTSD) or some other mental health disorder.  It is unclear if such symptoms were either chronic or separately disabling.

In this regard, the Board notes that service connection was established for PTSD with psychotic and obsessive features in May 2011.  A February 2012 VA examination also found that the Veteran had a central nervous condition associated with medication taken for a psychiatric disorder.  Therefore, additional development is required prior to appellate review.  
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment for hearing loss, a chronic neurological disorder, chronic fatigue syndrome, and fibromyalgia.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds, appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained she should be provided a notice of: (a) the specific records VA is unable to obtain; (b) the efforts made to obtain those records; (c) any further action to be taken by VA with respect to the claim; and (d) her ultimate responsibility for providing the evidence.

2.  Then, schedule the Veteran for a VA audiology examination, to include an opinion as to whether it is at least as likely as not (50 percent probability or greater) that she has a hearing loss that was incurred or aggravated as a result of service, or whether any hearing loss existing prior to service was aggravated (permanently increased in severity beyond the natural progress of the disorder) as a result of active service.  In providing these opinions, the examiner must review the claims file, including the audiometric findings reported in May 1989 and October 1989, and must note that review in the report.  All necessary tests and studies should be conducted.

3.  Also, schedule the Veteran for an appropriate VA examination, to include an opinion as to whether it is at least as likely as not (50 percent probability or greater) that she has a chronic neurological disorder, chronic fatigue syndrome, or fibromyalgia that were either incurred or aggravated as a result of active service, including as a result of an undiagnosed illness or as a result of in-service exposure to environmental hazards, oil smoke, or waste incineration fumes-or that developed or were aggravated (permanently increased in severity beyond the natural progress of the disorder) by psychiatric medication.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  

4.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2013).  She has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


